Citation Nr: 0416089	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-10 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for bronchiectasis, or 
other lung disease, claimed as residuals of inservice 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from May 20, 1953 to August 7, 
1953, a period of 79 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for hypertension and found that new 
and material evidence had not been presented to reopen a 
claim for service connection for bronchiectasis.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in November 2000.  In a January 2001 
decision, the Board found that new and material evidence had 
been presented to reopen a claim for service connection for 
bronchiectasis.  At that time, the Board also decided that 
new and material evidence had been presented to reopen a 
claim for schizophrenia.  The Board remanded the claims for 
entitlement to service connection for hypertension, 
bronchiectasis and schizophrenia for further development.  In 
a May 2003 rating decision, the RO granted the claim for 
entitlement to schizophrenia.  Consequently, that claim is no 
longer before the Board.

The veteran was informed that the Veterans Law Judge who had 
presided at his November 2000 hearing had since left the 
Board.  He was offered an opportunity to present evidence at 
a hearing before a different Veterans Law Judge.  He 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing held in December 2003.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's hypertension was not manifest inservice, or 
for many years thereafter.

3.  The evidence does not reasonably show that the veteran 
has a currently diagnosed lung disorder that had its origins 
during service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Bronchiectasis, or other lung disease, claimed as 
residuals of inservice pneumonia, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and etiology of his claimed disorders.  
The Board notes that the veteran has offered an extensive 
list of private treatment providers who have treated him for 
his claimed disorders since 1968.  While some of these 
records have been associated with the claims file, the Board 
notes that the October 2002 requests for records by the RO 
resulted in several communications from the private treatment 
providers, whose records were not already associated with the 
file, that such treatment records were no longer available.  
An October 2002 letter from the veteran indicated that his 
attempts to obtain the outstanding records were unsuccessful 
as the providers he contacted informed him that such records 
had been destroyed.  There is no indication of additional 
relevant medical evidence that the RO has not obtained or 
attempted to obtain with regard to these claims.  Indeed, a 
January 2003 letter from the veteran indicated that he had 
submitted all the evidence he had in his possession.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in June 2001, July 
2002 and September 2002 letters.  See 38 U.S.C.A. § 5103A 
(West 2002).  These letters, which include a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contain a specific explanation of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further detail 
below, in conjunction with the discussion of the specific 
facts of this case.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in May 1998.  Thereafter, in a rating decision dated in 
September 1998 those issues were denied.  Only after the 
rating action was promulgated did the AOJ, in June 2001, July 
2002 and September 2002, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  The veteran was also issued a 
supplemental statement of the case (SSOC) in May 2003.  This 
SSOC documented the evidence used to evaluate the veteran's 
claims and supplied the veteran with the appropriate 
regulations regarding VA's duty to assist the veteran with 
his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2001, July 
2002 and September 2002 was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in May 
2003.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and 
respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Service Connection for Hypertension

Factual Background

Service medical records indicate that the veteran's blood 
pressure readings were noted to be 130/88 sitting, 136/70 
recumbent and 136/86 standing at a November 1951 enlistment 
examination for the reserves.  No diagnosis of hypertension 
was recorded.  His heart and vascular system were noted to be 
normal.  His blood pressure reading at the May 1953 active 
duty enlistment examination was noted to be 134/80.  No 
diagnosis of hypertension was made.  His heart and vascular 
system were noted to be normal.

A private treatment note from May 1968, which recorded 
treatment for a disorder other than hypertension, noted a 
blood pressure reading of 130/70.  A June 1969 private 
treatment note, which likewise documented treatment for an 
unrelated disorder, reported a blood pressure reading of 
140/82.

Private treatment notes from July 1987 and December 1988, 
which documented treatment for unrelated illnesses reported 
blood pressure readings of 132/94 and 150/106, respectively.  
A May 1989 private hospitalization report noted that the 
veteran was hospitalized for an unrelated illness.  His blood 
pressure reading was noted to be 140/90.

An April 1991 private treatment note reported that the 
veteran was seen for a follow-up for hypertension.  His blood 
pressure reading was noted to be 180/110 and 160/118.  No 
distinction was made between these two readings.  A March 
1993 private treatment note indicated that the veteran had a 
history of hypertension.

An April 1995 private treatment note indicated that the 
veteran was being followed for high blood pressure.  His 
blood pressure reading was noted to be 160/106.  A January 
1997 private treatment note referred to a history of 
hypertension.  The veteran's blood pressure reading was 
recorded as being 150/86.

An August 2000 private treatment note reported a history of 
hypertension.  His blood pressure reading was noted to be 
130/80.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in November 2000.  He stated he was 
diagnosed with hypertension during his first induction 
physical.  He indicated that his blood pressure decreased 
later.  The veteran reported that he did not take blood 
pressure medication until about 1989 or 1990.  He testified 
that he did not remember if anyone told him he had elevated 
blood pressure during service.

Private treatment records from June 2002 noted that the 
veteran was being followed up for hypertension.  His blood 
pressure reading was reported to be 140/90.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2003.  He 
stated that he did not remember receiving any treatment for 
hypertension during service.  He testified that he did have 
elevated blood pressure readings during service.  He 
indicated that he was initially not able enlist because he 
had elevated blood pressure readings at his induction 
physical.  He stated that, at that time, his blood pressure 
was "150 over something."  He reported that he was first 
given medication for hypertension in 1991 or 1992.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service, if a veteran served for a 
period of 90 days or more on continuous active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Although several blood pressure readings were obtained while 
the veteran was on active duty, these readings show that his 
diastolic pressure was consistently found to be below 90 mm., 
and that his systolic pressure was consistently found to be 
below 160 mm. Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
(2003), the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had hypertension during service.

Initially, the Board notes that provisions regarding 
presumptive service connection are not applicable to the 
veteran, as he did not serve on active duty for a continuous 
period of 90 days or more.  See 38 C.F.R. § 3.307.  The Board 
has reviewed the veteran's post-service treatment records.  
Although these records confirm that the veteran has been 
diagnosed with hypertension, there is no medical evidence 
associating the veteran's current diagnosis of hypertension 
with his military service.  As discussed above, the earliest 
post-service blood pressure readings were documented in 1968, 
fifteen years after service.  In addition, these documented 
blood pressure readings do not, based on the above mentioned 
criteria, support a diagnosis of hypertension at that time.  
The first documented diagnosis of hypertension is an April 
1991 private treatment note reflecting that the veteran was 
then being treated for hypertension.  There is no medical 
evidence dated prior to that date suggesting a pattern of 
elevated blood pressure readings or that he had been 
diagnosed with hypertension.

In light of the aforementioned evidence, which shows that 
inservice blood pressure readings were consistently normal, 
and that the first diagnosis of hypertension does not appear 
in the record until almost forty years following separation, 
the Board concludes that there is no tenable basis for a 
finding that the veteran's claimed hypertension had its 
origins in, or is otherwise related to, service.


III.  Service Connection for Bronchiectasis

Factual Background

Service medical records indicate that the veteran was 
admitted to the hospital in July 1953.  The diagnosis was 
pneumonia, atypical.  A service medical record dated later in 
July 1953 noted that the veteran was still being treated for 
pneumonia.  A July 1953 chest x-ray was interpreted as 
showing a pneumonic infiltrate at the left base below the 
ninth rib posteriorly.

A May 1968 private treatment record noted that the veteran 
complained of pain in his right lower chest, anteriorly, 
which radiated into his right shoulder.  It was noted to be 
pleuritic in nature.  The physician commented that the 
veteran had recurrent pneumonia in his right chest in 1953.  
The diagnosis was suspected bronchiectasis of the right lower 
lobe.  A May 1968 private chest x-ray was interpreted as 
showing mild cardiac enlargement and very early pulmonary 
congestion, which were both consistent with beginning cardiac 
failure.  A private chest x-ray, dated later in May 1968, was 
interpreted as showing the appearance of hilar and dependent 
markings, which suggested a cardiac or vascular basis rather 
than an inflammatory one.

A May 1968 private pulmonary scan report noted that, in view 
of the absence of infiltrative changes in the recent chest 
films, the findings were consistent with multiple pulmonary 
emboli.

A May 1968 private hospital discharge summary indicated that 
the veteran was admitted with a diagnosis of pleuritic chest 
pain.  Past history was noted to be noncontributory, but a 
hospitalization for pneumonia in 1963 (sic) was reported.

A June 1968 private treatment report noted that the veteran 
was admitted to rule out a possible recurrence of a pulmonary 
embolism.  A June 1968 pulmonary scan report indicated that 
there was a persistence of a somewhat crescentic perfusion 
defect in the right lung laterally, and to a lesser extent 
the left lung laterally.  These findings were noted to be 
consistent with resolving pulmonary emboli.

An April 1987 private hospitalization report indicated that 
the veteran was hospitalized for an unrelated illness.  A 
history of three pulmonary embolisms was reported as 
occurring in 1973 secondary to phlebitis of the leg.  The 
veteran reported having a vena cava ligation.

A June 1987 private chest x-ray was interpreted as being 
normal.  A March 1988 private chest x-ray report noted that 
there were no infiltrates seen in the lung fields.  The 
visualized pleural spaces were unremarkable.  The x-ray was 
requested to rule out pneumonia.  A May 1988 private chest x-
ray report, also ordered to rule out pneumonia, noted that 
the lung fields were clear and there was no evidence of 
pleural or bony abnormality.  It was interpreted as being a 
normal study.

A May 1988 private treatment note reported a history of 
emphysema.  The veteran was treated for an unrelated disorder 
and no other references are made to such history.

An undated private treatment note reported a history of two 
pulmonary embolisms in 1968 and 1973.  Also noted was a 
history of pneumonia in 1952 (sic).

An April 1999 letter from the veteran's VA physician, who was 
the assistant chief of mental health emergency care, noted 
that the veteran had been followed by the psychiatric clinic 
since the late 1980s.  She stated that over the last 46 
years, the veteran had been admitted over 29 times for 
psychiatric and pulmonary problems.  The physician stated 
that since the veteran's pulmonary problems first arose 
during service, she would recommend that he be considered for 
a compensation and pension examination.

An August 2000 private treatment note reported a medical 
history that included multiple pulmonary emboli and 
pneumonia.  An August 2000 private chest x-ray report noted 
that pulmonary inflation might have been slightly increased.  
There was also mild prominence of the interstitial markings 
at the bases.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in November 2000.  He stated that he 
was hospitalized twice for pneumonia during service.  The 
veteran indicated he developed a pulmonary embolism in his 
right lung on which he had surgery.  He stated that he was 
hospitalized several times since service for pulmonary 
emboli.  The veteran testified that a VA doctor had related 
his pulmonary problems to service.

An April 2003 VA examination report indicated that the 
examiner had reviewed the veteran's claims folder.  The 
veteran reported that he had no current lung problems at all.  
His pulmonary function tests were normal.  The examiner 
stated that other than the pneumonia for which the veteran 
was treated in service, he had no other problems with lung 
disease except for pulmonary embolism.  She indicated that a 
history of pneumonia at the age of 19 or 20 would not in any 
way be related to an episode of deep venous thrombophlebitis 
followed by a pulmonary embolism 15 to 20 years later.  She 
offered the opinion that his venous thrombophlebitis and 
pulmonary embolism were "completely unrelated to his 
pneumonia."  She also noted that deep venous 
thrombophlebitis and pulmonary embolism were not respiratory 
disorders in the sense of pneumonia.  She concluded by 
stating the veteran did not have any lung disease that was 
related to service.

Criteria

Service connection may be granted for bronchiectasis, if 
manifest to a compensable degree within one year of 
separation from service, if the veteran served on active duty 
for a continuous period of 90 days or more.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

As noted above, the veteran did not serve on active duty for 
a continuous period of 90 days or more.  Accordingly, 
provisions regarding presumptive service connection are not 
applicable to this claim.  See 38 C.F.R. § 3.307.  

The Board notes that the veteran was treated for pneumonia 
during service.  However, there is no clinical documentation 
of record linking his inservice diagnosis of pneumonia to any 
diagnosed, post-service lung disorders.  Records developed 
after service document a suspected diagnosis of 
bronchiectasis in May 1968, fifteen years after service.  
However, other May 1968 private treatment records reflect 
that the veteran was, in fact, treated for multiple pulmonary 
emboli.

Subsequent treatment records note a history of pulmonary 
emboli treated in 1968 and 1973.  An April 2003 VA examiner, 
after reviewing the veteran's claims folder and examining the 
veteran, stated that the veteran's venous thrombophlebitis 
and pulmonary emboli were "completely unrelated to his 
pneumonia."  

The Board notes that, at the April 2003 VA examination, the 
veteran reported that he had no current lung problems.  The 
examiner noted that his pulmonary function tests were normal.  
The April 2003 VA examiner stated that the veteran did not 
have any lung disease that was related to service.  The Board 
is aware of the April 1999 letter from the veteran's VA 
physician.  She stated that the veteran had been treated for 
pulmonary and psychiatric problems over the years.  In 
addition, she noted that, as the veteran had pulmonary 
problems in service, he should be afforded a compensation and 
pension examination.  The Board notes that this is not an 
opinion relating a currently diagnosed disorder to service.  
Rather, the VA physician, noting the veteran's history 
recommended he be afforded an examination to evaluate whether 
he had a current disorder that could be related to service.  
Such an examination was conducted in April 2003, and, as 
noted above, is of record.  Accordingly, the April 1999 
letter does not support the veteran's contentions that he has 
a currently diagnosed lung disorder that is related to his 
inservice pneumonia.  In the absence of a currently diagnosed 
lung disorder that may be related to service, including 
bronchiectasis, service connection for such is denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bronchiectasis, or 
other lung disease, claimed as residuals of inservice 
pneumonia, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



